tcmemo_2007_178 united_states tax_court steve a and donna wood chamberlain petitioners v commissioner of internal revenue respondent docket no filed date steve a and donna wood chamberlain pro sese j craig young for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the taxable_year the issue for decision is whether petitioners are entitled to claim a dependency_exemption and a child_tax_credit for steven a chamberlain’s child by a previous marriage for the taxable_year pursuant to sections and respectively we hold that petitioners are not entitled to either the dependency_exemption or the child_tax_credit because petitioners failed to attach a valid form_8332 release of claim to exemption for child of divorced or separated parents to their joint federal_income_tax return for the taxable_year as required by the internal_revenue_code and its corresponding regulations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners are husband and wife and resided in roanoke virginia at the time their petition was filed mr chamberlain and suzanna d norris divorced in date mr chamberlain and mrs norris had two children by their marriage the terms of the divorce decree granted custody of both children to mrs norris and both children resided with mrs norris at all times from through after the divorce mr chamberlain and mrs norris came to an understanding wherein each would claim a dependency_exemption for one of their two children accordingly mrs norris executed separate forms for the taxable years and mr 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure chamberlain attached the forms to his federal_income_tax return for each corresponding year allowing him to claim a dependency_exemption for that year mrs norris retained her right to claim a dependency_exemption for the other child since the divorce the parties have stipulated that in mrs norris executed a form_8332 releasing her right to claim one of the children as a dependent for all future years mr chamberlain affixed the original of this form_8332 to his federal_income_tax return a fire subsequently destroyed all copies in mr chamberlain’s possession in mr chamberlain began attaching post-it notes to ensuing federal_income_tax returns referencing the form_8332 that mrs norris executed in mr chamberlain continued the practice of attaching post-it notes referencing the form_8332 through the taxable_year 2the existence of this form_8332 release of claim to exemption for child of divorced or separated parents has been a matter of contention throughout these proceedings mr chamberlain claims that he had attached the original form_8332 to his federal_income_tax return and that any copy that he might have retained was destroyed in a fire the following year the internal_revenue_service has since destroyed its files of individual federal_income_tax returns for the taxable_year in accordance with its policies and cannot produce a copy in date however mrs norris executed a notarized letter declaring that she relinquished her rights to one of the dependency exceptions for all future years respondent originally protested the admission of mrs norris’s letter into the record as hearsay however in a conference held date mrs norris acknowledged the letter’s validity respondent subsequently withdrew his objection and the parties have stipulated to the existence of the form_8332 for all future years the internal_revenue_service irs did not challenge the dependency_exemption on mr chamberlain’s individual and joint federal_income_tax returns for the taxable years through despite mr chamberlain’s failure to comply with the written declaration requirement in their joint federal_income_tax return for the taxable_year petitioners claimed a dependency_exemption and a child_tax_credit for one child once again affixing a post-it note to their joint_return referencing mrs norris’s form_8332 however mrs norris and her current husband claimed both children as dependents on their joint federal_income_tax return to protect the government from the whipsaw effect of this double claim respondent determined that petitioners were not entitled to claim the dependency_exemption deduction under sec_151 in date respondent issued a dollar_figure notice_of_deficiency to petitioners for the dependency_exemption and child_tax_credit claimed for the taxable_year petitioners timely petitioned this court for a redetermination and later amended their petition in the amended petition petitioners addressed mrs norris’s form_8332 declaring that the irs honored this form until opinion a applicable code sections and regulations sec_151 provides a tax exemption as a deduction in computing taxable_income for a taxpayer’s dependents dependency_exemption sec_152 defines dependent to include the son or daughter of a taxpayer over half of whose support was received from the taxpayer for the calendar_year in which the applicable_taxable_year begins sec_24 provides a credit against income_tax for each qualified child of a taxpayer who is under years of age but the applicable statutory definition of a qualified child is one for whom a taxpayer may claim a deduction under sec_151 sec_24 thus a taxpayer is ineligible for the child_tax_credit under sec_24 unless eligible for the dependency_exemption under sec_151 where the parents of a dependent_child are divorced or legally_separated sec_152 generally confers the dependency_exemption onto the parent having custody of the child for the greater portion of the calendar_year custodial_parent as an exception to the general_rule a noncustodial_parent may claim the exemption where the custodial_parent executes a valid written declaration releasing his or her claim to the exemption sec_152 establishes a support_test outlining the specific requirements for a custodial_parent to qualify for this exemption because the issue here involves whether the custodial_parent released her claim to the exemption and neither party disputes mrs norris’s satisfaction of the support_test we decline to discuss it further here and the noncustodial_parent attaches that declaration to his or her federal_income_tax return for the taxable_year sec_152 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date such a declaration may be executed for a single year a specified number of years or for all future years sec_1_152-4t a q a-4 temporary income_tax regs fed reg date where the custodial_parent releases his or her exemption for more than year the noncustodial_parent must attach the original release to his or her federal_income_tax return for the immediate taxable_year and attach a copy of the release to each succeeding return on which he or she claims the dependency_exemption id the irs issued form_8332 to conventionalize the written declaration requirement of sec_152 any other written declaration executed by the custodial_parent must conform to its substance sec_1_152-4t a q a-3 temporary income_tax regs supra see 114_tc_184 neal v commissioner tcmemo_1999_97 b the written declaration requirement respondent urges us to sustain the disallowance of petitioners’ dependency_exemption and child_tax_credit claimed for the taxable_year because petitioners did not attach a form_8332 or its equivalent to their joint federal_income_tax return as required by sec_152 and sec_1 4t a temporary income_tax regs supra the determinations by the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 petitioners do not contest failing to attach a valid form_8332 or an equivalent written declaration to their joint_return they have made considerable efforts to locate a copy of the form_8332 but have succeeded only in verifying its one time existence by eliciting mrs norris’s confirmatory letter petitioners now ask us to retroactively apply this missing form_8332 to their joint_return this we cannot do failure to attach a valid form_8332 or an equivalent written declaration disqualifies a noncustodial taxpayer from claiming a dependency_exemption for the child of a previous marriage paulson v commissioner tcmemo_1996_560 peck v commissioner tcmemo_1996_33 see also brissett v commissioner tcmemo_2003_310 compliance with terms of separation agreement not sufficient to authorize dependency_exemption without attaching valid form_8332 or equivalent neal v commissioner supra affixing unsigned forms to taxpayer’s returns resulted in disallowance of dependency 4temporary regulations have binding effect and are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir exemptions for corresponding taxable years regardless of provisions of divorce decree although we are sympathetic with petitioners’ plight we are bound by the wording of the statute as enacted and the accompanying regulations when consistent therewith 87_tc_1412 the language of sec_152 as manifested through its accompanying regulations is unambiguous it grants the dependency_exemption to a noncustodial_parent only where he or she attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year in which he or she claims the exemption congress added this written declaration requirement to sec_152 in to provide more certainty to the often subjective and difficult problems of proof and substantiation that accompanied dependency_exemption disputes under the prior statute h rept part pincite congress sought clarity as to which of two divorced parents would receive the dependency_exemption for a taxable_year and accomplished it by conditioning the noncustodial parent’s claim upon the written verification of the custodial parent’s release of his or her claim to preserve congress’s goal we must insist on strict adherence to the requirements of sec_152 miller v commissioner supra pincite bramante v commissioner tcmemo_2002_228 accordingly we sustain respondent’s disallowance of the dependency_exemption and child_tax_credit claimed by petitioners for the taxable_year c estoppel petitioners further argue that respondent’s past acceptance of federal_income_tax returns that did not conform to the written declaration requirement estops the disallowance of the dependency_exemption and child_tax_credit for the taxable_year to raise estoppel as an affirmative defense a party must specifically assert it in his or her pleading rule 29_tc_696 although no technical form is required to assert a matter in a pleading it must be simple precise and direct so that it gives the opposing party and the court fair notice that the matter is in controversy rule a and b petitioners’ amended petition adheres to these requirements petitioners claim that respondent’s failure to challenge the dependency_exemption on mr chamberlain’s individual and joint federal_income_tax returns for the taxable years through despite mr chamberlain’s failure to comply with the written declaration requirement should prevent respondent from now demanding that a form_8332 accompany their joint_return in the alternative petitioners claim that respondent’s failure 5we do not address here the question of whether mrs norris’s notarized letter would fulfill the requirements of form_8332 if petitioners had had the opportunity to attach it to their joint_return to notify them of the impropriety of these prior returns should prevent the disallowance of the deduction and credit because it denied them the opportunity to retrieve a copy of the form_8332 and correct the discrepancy once again while we sympathize with petitioners’ position the law is clear the commissioner’s allowance of a deduction on a federal_income_tax return for year does not preclude him from challenging a similar item in a return for a later year s chester tube co v commissioner 14_tc_1229 266_fsupp_966 e d wis affd 392_f2d_875 7th cir this holds true even where the commissioner has accepted a taxpayer’s prior returns without examining them rountree v commissioner tcmemo_1968_165 moreover the commissioner has no affirmative duty to notify taxpayers of noncompliance with statutory requirements sommer v commissioner tcmemo_1983_196 furthermore application of the estoppel doctrine in tax cases must be rare as the policy in favor of an efficient collection of the public revenue outweighs the policy of the estoppel doctrine in its usual and customary context nadler v commissioner tcmemo_1992_383 affd without published opinion 993_f2d_1533 2d cir equitable_estoppel is available as a defense only where the taxpayer can show that the commissioner’s representatives have committed fraud or unfair conduct that the taxpayer relied on to his or her detriment edens v commissioner tcmemo_1974_309 affd 549_f2d_798 4th cir estoppel is generally inapplicable to prevent the commissioner from correcting a mistake of law auto club of mich v commissioner 353_us_180 accordingly we cannot accept petitioners’ estoppel argument while petitioners may perceive unfairness in the results of respondent’s actions they have presented no evidence that suggests respondent made any misrepresentations or participated in any wrongful behavior thus respondent is not estopped from disallowing petitioners’ dependency_exemption and child_tax_credit for the taxable_year d actions of third party lastly petitioners claim that this court should overturn respondent’s disallowance of the dependency_exemption and child_tax_credit because the entire matter is a result of mrs norris’s claiming the dependency_exemption on her joint_return petitioners base this argument on mrs norris’s form_8332 wherein she released her claim to the exemption for all future years they contend she knowingly violated this release as retaliation for differences that arose between her and mr chamberlain over custody of their two children while mrs norris’s refusal to set_aside past grievances and abide by her prior agreement may have contributed to the existence of the instant dispute and petitioners’ unfortunate situation this court has no jurisdiction to resolve this underlying grievance to reflect the foregoing decision will be entered for respondent
